Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claims 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a stopper to limit an amount of elastic deformation of the rubber elastic body in the rubber bushing is constituted by including the abutting face of the rod member, wherein the outer peripheral member of the rubber bushing includes an aperture window extending partially in a peripheral direction, and the abutting face of the rod member is configured to abut against the one of the connection target members via the aperture window.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious an abutting face constituting a stopper, the stopper being configured to limit an amount of elastic deformation of the rubber elastic body of the rubber bushing by abutment of the abutting face against one of the connection target members to which the rubber bushing is attached, wherein the outer peripheral member of the rubber bushing includes an aperture window extending partially in a peripheral direction, and the abutting face of the rod member is configured to abut against the one of the connection target members via the aperture window.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious a cushioning rubber to be arranged between opposite faces of a tip end of the rod member in the lengthwise direction and one of the connection target members, the cushioning rubber being configured to moderate impact of abutment of the tip end of the rod member against the one of the connection target members in a stopper provided by the abutment to limit an amount of elastic deformation of the rubber elastic body, wherein the outer peripheral member of the rubber bushing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.H/						/THOMAS J WILLIAMS/                                                                                       Primary Examiner, Art Unit 3657                                                                                                                 Examiner, Art Unit 3657